People v McCormack (2017 NY Slip Op 04653)





People v Mccormack


2017 NY Slip Op 04653


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


686 KA 12-00438

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHN J. MCCORMACK, DEFENDANT-APPELLANT. 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KIMBERLY J. CZAPRANSKI OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered November 14, 2011. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of burglary in the third degree (Penal Law
§ 140.20). We reject defendant's contention that the plea colloquy was factually insufficient. Defendant admitted the essential elements of the crime during the plea colloquy, including that he entered the building with the intent to steal (see People v Hinkson, 59 AD3d 941, 941, lv denied 12 NY3d 817; People v Jackson, 286 AD2d 912, 912-913, lv denied 97 NY2d 755). Contrary to defendant's further contention, defense counsel did not take a position adverse to his pro se motion to withdraw the plea, and thus there was no reason for County Court to assign new counsel (see People v Lindsay, 134 AD3d 1452, 1452-1453, lv denied 27 NY3d 967; People v Strasser, 83 AD3d 1411, 1411-1412; see generally People v Mitchell, 21 NY3d 964, 967).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court